DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 10 is cancelled. A complete action on the merits of pending claims 1-9 and 11-21 appears herein.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
Applicant argues that Houser (US 2012/0116391) fails to disclose every element recited in claims 1 and 12, particularly the claim limitation(s) “…a control circuit configured to: define the closure stages according to a plurality of predetermined angular distance ranges between the clamp arm and the ultrasonic blade;  receive the sensor signal indicative one of the closure 
Houser teaches, in Par. [0049], a control circuit (control unit (1000)) that receives sensor data from a distal clamp sensor (226) configured to measure a force, and an inclinometer configured to measure the angle of clamp arm (240) with respect to blade (210). The control unit (1000) uses the data to determine the presence or absence of tissue, as well as if the tissue is “large” or “thin” and “dense” or “less dense”.
The control unit would naturally use a predetermined range of angular distances between the clamp arm and ultrasonic blade to define a “large” tissue, and another predetermined range of angular distances to define a “thin” tissue, with a threshold angle separating the two ranges wherein the ranges of motion defining a “large” tissue and “thin” tissue would be different closure stages. 
The closure stages would be the range of motion of clamp arm (240) through the range of angular distance that would indicate a “large” tissue, and the range of motion of clamp arm (240) through the range of angular distance that would indicate a “thin” tissue.

Claim Objections
Claims 1-9 and 12-21 are objected to because of the following informalities:
Claims 1 and 12: The limitation “receive the sensor signal indicative one of the closure stages” should read --receive the sensor signals indicative of one of the 
Claim 1: The limitation “determine the closure stage” should read --determine the one of the closure stages-- 
Claim 11: The limitation “motivate the clamp arm to move” should read --move the clamp arm-- The Merriam-Webster dictionary defines motivate as “to provide with a motive” wherein a motive is defined by The Merriam-Webster dictionary as “something that causes a person to act” (as evidence, please see attached non-patent literature Motivate_Definition and Motive_Definition) It is unclear how the clamp arm can be provided with a motive. If the applicant is applying their own definition for the term “motivate”, there is currently no alternate definition for the term “motivate” provided in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the selection" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the selection” is interpreted as “a selection”. Claims 7-9 are rejected due to their respective dependencies on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al. (hereinafter “Houser”) (US 2012/0116391 A1).
Regarding claim 1, Houser teaches
an end effector, (Fig. 3A-B, Char. 200: end effector) comprising: 
an ultrasonic blade; (Fig. 3A-B, Char. 210: blade) and 
(Fig. 3A-B, Char.
240: clamp arm) to transition the end effector through different closure stages between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm; (Page 5, Par. [0048])
a transducer configured to generate an ultrasonic energy output; (Page 5, Par. [0046]: blade (210) may be coupled to a transducer and oscillate at an ultrasonic frequency)
a waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade; (Page 5, Par. [0046]: the blade (210) may be coupled to the transducer via a waveguide)
a sensor configured to transmit sensor signals indicative of the closure stages of the end effector; (Pages 5-6, Par. [0049]: an inclinometer and/or yoke sensor indicates the actuation level of the clamp arm) and 
a control circuit (Fig. 2, Char. 1000: control unit) configured to: 
define the closure stages according to a plurality of predetermined angular distance ranges between the clamp arm and the ultrasonic blade; (Pages 5-6, Par. [0049]: The control unit (1000) differentiates between a “large” tissue and a “thin” tissue using data from an inclinometer; The closure stages would be the range of motion of clamp arm (240) through the range of angular distance that would indicate a “large” tissue, and the range of motion of clamp arm (240) through the range of angular distance that would indicate a “thin” tissue. The controller would naturally use predetermined angular distance ranges between the clamp arm (240) and ultrasonic blade (210) to define and differentiate between “large” tissue and “thin” tissue.)
receive the sensor signal indicative one of the closure stages of the end effector; (Page 8, Par. [0064]: Control unit (1000) receives inclination signals produced by the inclinometer.)
determine the closure stage of the end effector according to the sensor signals, wherein the sensor signals fall within one of the plurality of predetermined angular distance ranges corresponding to one of the closure stages; and (Pages 5-6, Par. [0049]: control unit (1000) determines whether a “large” tissue or a “thin” tissue is present (whether the clamp arm is in a first or second closure stage) according to signals from the inclinometer regarding the angle of clamp arm (240) with respect to blade (210).)
select an operational mode from operational modes delivering different ultrasonic energy outputs from the transducer based on the received sensor signals. (Pages 5-6, Par. [0049], a control unit uses the signals from the inclinometer and/or the yoke sensor as well as signals from other sensors such as a force sensor to determine the size and/or density of tissue and output instructions for a transducer to operate at corresponding first, second, or third predetermined level.)
Regarding claim 3, Houser teaches the closure stages comprise an initial closure stage spanning an initial portion of the clamp arm range of motion up to a predetermined threshold. (The range of motion of clamp arm (240) with respect to blade (210) indicating a “large” tissue present would be considered an initial closure stage spanning an initial portion of the clamp arm range of motion up to a predetermined threshold, where the threshold is the angle starting the range of motion used to determine the presence of a thin tissue.)
Regarding claim 4, Houser teaches the control circuit is configured to select a first operational mode delivering a first ultrasonic energy output in the initial closure stage. (Pages 5-6, Par. [0049]: When control unit determines a large amount of tissue is present, control unit (1000) outputs instructions to activate transducer (180) at a first predetermined level.)
Regarding claim 6, Houser teaches the selection between operational modes is further based on at least one situational parameter. (Pages 5-6, Par. [0049]: the control unit (1000) determines the size and density of the clamped tissue and uses that determination to select one of three predetermined output levels for transducer (180))
Regarding claim 11, Houser teaches a drive member configured to motivate the clamp arm to move through the closure stages, (Fig. 7, Char. 642: pinion gear; Pinion gear (642) engages a rack (632) on a clamp shaft (630) which pivots the clamp arm to clamp or release tissue) and wherein each of closure stages is defined by a range of positions of the drive member. (Pages 5-6, Par. [0049]: The first closure stage would be the range of drive member positions corresponding to the clamp arm (240) moving with respect to blade (210) through the determined range of angular distances used to determine a “large” amount of tissue is present. The second closure stage would be the range of drive member positions corresponding to clamp arm (240) moving with respect to blade (210) through the determined range of angular distances used to determine a “thin” amount of tissue is present.)

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), as applied to claim 1 above, in view of Boudreaux et al. (hereinafter “Boudreaux”) (US 9,241,731 B2).
Regarding claim 2, Houser, as applied to claim 1 above, teaches the use of operational modes of varying output levels (Pages 5-6, Par. [0049])
Houser does not explicitly teach the varying output levels can include a low energy operational mode configured to cause tissue separation but not tissue coagulation; and a high energy operational mode configured to cause the tissue coagulation.
Boudreaux, in an analogous device, teaches 
operational modes (Col. 18, Lines 41-59: the different frequencies are “operational modes”) comprising
a low level energy operational mode configured to cause tissue separation but not tissue coagulation; (Col. 18, Lines 41-55) and
(Col. 18, Lines 55-59)
Boudreaux further teaches that separating the muscle layer from the adventitia layer before sealing the vessels provides optimum coagulation. (Col. 1, Lines 44-51) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser to incorporate the teachings of Boudreaux and make the device capable of applying a low energy operational mode capable of causing tissue separation but not tissue coagulation, as well as a high energy mode capable of causing tissue coagulation. Doing so would provide better tissue coagulation capabilities, as well as allow the device to be efficiently used in various procedures such as those that do not require tissue coagulation. This would increase the versatility and convenience of the device to the user.
Claims 5, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), as applied to claim 4 above, in view of Hayashida et al. (hereinafter “Hayashida”) (US 2020/0000509 A1).
Regarding claim 5, Houser teaches the control circuit is configured to switch to a second operational mode beyond the predetermined threshold (Pages 5-6, Par. [0049]: Control unit (1000) outputs instructions to activate transducer (180) at a first predetermined level when a large amount of tissue is detected, and a second and/or third predetermined level when a thin tissue is detected. Control unit would be continuously receiving signals from the inclinometer regarding the angle of clamp arm (240) with respect to blade (210). As a result, the evaluation of tissue size would be a continuous process, and control unit (1000) would output instructions to change from the first to the second or third predetermined levels once the threshold angle between “a large amount of tissue” and “thin tissue” is reached.)
Houser, as applied to claim 4 above, does not explicitly teach the second operational mode delivers a second ultrasonic energy output greater than the first ultrasonic energy output.
Hayashida, in a similar field of endeavor, teaches an electrosurgical device that uses a heater to apply heat to a target tissue to modify, seal, and/or coagulate the target tissue. (Page 4, Par. [0035]) Hayashida further teaches that both the output to the heater and the temperature of the heater are increased in target tissues with a smaller tissue volume. (Page 12, Par. [0081])
The oscillation of blade (210) in Houser causes heat to be produced from the friction between blade (210) and the clamped tissue. This heat is used to cut and coagulate the tissue, with a higher ultrasonic frequency producing a greater oscillation rate, and a greater amount of heat from friction. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser, as applied to claim 4 above, to incorporate the teachings of Hayashida, and configure the second operational mode to deliver a second ultrasonic energy output greater than the first ultrasonic energy output in order to produce more heat for a smaller clamped tissue. Doing so would allow for the device to quickly modify and treat the target tissue, as suggested in Hayashida. (Pages 8, Par. [0058])
Regarding claim 12, Houser teaches
(Fig. 3A-B, Char. 200: end effector) comprising: 
an ultrasonic blade; (Fig. 3A-B, Char. 210: blade) and 
a clamp arm movable relative to the ultrasonic blade (Fig. 3A-B, Char. 240: clamp arm)  to transition the end effector 9 through different closure stages between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm, (Pages 5-6, Par. [0049]) wherein the closure stages comprise: 
a first closure stage; (Pages 5-6, Par. [0049]: The range of angular distances used to determine that a “large amount of tissue” is present between clamp arm (240) and blade (210)) and 
a second closure stage after the first closure stage; (Pages 5-6, Par. [0049]: the range of angular distances used to determine that a “thin” tissue is present between clamp arm (240) and blade (210))
a transducer configured to generate an ultrasonic energy output; (Page 5, Par. [0046]: blade (210) may be coupled to a transducer and oscillate at an ultrasonic frequency)
a waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade; (Page 5, Par. [0046]: the blade (210) may be coupled to the transducer via a waveguide)
a sensor circuit configured to transmit a sensor signal indicative of detecting an initial contact of the clamp arm with the tissue; (Pages 5-6: Par. [0049]; Distal clamp sensor (226) is configured to determine the force exerted upon distal clamp pad (220) during actuation of clamp arm (240). A non-zero force measurement would be indicative of initial tissue contact) and 
a control circuit (Fig. 2, Char. 1000: control unit) configured to: 
define the closure stages according to a plurality of predetermined angular distance ranges between the clamp arm and the ultrasonic blade; (Pages 5-6, Par. [0049]: The control unit (1000) differentiates between a “large” tissue and a “thin” tissue using data from an inclinometer; The closure stages would be the range of motion of clamp arm (240) through the range of angular distance that would indicate a “large” tissue, and the range of motion of clamp arm (240) through the range of angular distance that would indicate a “thin” tissue. The controller would naturally use predetermined angular distance ranges between the clamp arm (240) and ultrasonic blade (210) to define and differentiate between “large” tissue and “thin” tissue.)
receive the sensor signal indicative of one of the closure stages of the end effector; (Pages 5-6, Par. [0049])
determine the closure stage of the end effector according to the sensor signals, wherein the sensor signals fall within one of the plurality of predetermined angular distance ranges corresponding to one of the closure stages; (Pages 5-6, Par. [0049]: control unit (1000) determines whether a “large” tissue or a “thin” tissue is present (whether the clamp arm is in a first or second closure stage) according to signals from the inclinometer regarding the angle of clamp arm (240) with respect to blade (210).)
(Pages 5-6, Par. [0049]: When control unit determines a large amount of tissue is present, control unit (1000) outputs instructions to activate transducer (180) at a first predetermined level.) and 
cause the transducer to generate a second ultrasonic energy output in response to receiving the sensor signal in the second closure stage. (Pages 5-6, Par. [0049]: If a “thin” tissue is determined to be present, transducer will be activated at either a second or third predetermined level)
Houser does not explicitly teach the second ultrasonic energy output is greater than the first ultrasonic energy output.
Hayashida, in a similar field of endeavor, teaches an electrosurgical device that uses a heater to apply heat to a target tissue to modify, seal, and/or coagulate the target tissue. (Page 4, Par. [0035]) Hayashida further teaches that both the output to the heater and the temperature of the heater are increased in target tissues with a smaller tissue volume. (Page 12, Par. [0081])
The oscillation of blade (210) in Houser causes heat to be produced from the friction between blade (210) and the clamped tissue. This heat is used to cut and coagulate the tissue, with a higher ultrasonic frequency producing a greater oscillation rate, and a greater amount of heat from friction. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser, as applied to claim 4 above, to incorporate the teachings of 
Regarding claim 13, the combination of Houser/Hayashida, as applied to claim 12 above, teaches the control circuit is further configured to cause the transducer to switch from the first ultrasonic energy output to the second ultrasonic energy output in response to a transition from the first closure stage to the second closure stage. (Houser: Pages 5-6, Par. [0049]: The control unit (1000) would be continuously receiving sensor signals from the inclinometer indicating the angular position of clamp arm (240), and the evaluation of whether the clamped tissue is “a large amount of tissue” or a “thin” tissue would be a continuous process.)
Regarding claim 15, the combination of Houser/Hayashida, as applied to claim 12 above, teaches the first closure stage spans a first portion of the clamp arm range of motion up to a predetermined threshold. (Houser: Pages 5-6, Par. [0049]: The range of motion of clamp arm (240) with respect to blade (210) indicating a “large” tissue present would be considered an initial closure stage spanning an initial portion of the clamp arm range of motion up to a predetermined threshold, where the threshold is the angle starting the range of motion used to determine the presence of a “thin” tissue.)
Regarding claim 16, the combination of Houser/Hayashida, as applied to claim 15 above, teaches the second closure stage spans a second portion of the clamp arm range of motion beyond the predetermined threshold. (Houser: Pages 5-6, Par. [0049]: The range of motion of clamp arm (240) with respect to blade (210) indicating a “thin” tissue present would be considered an second closure stage spanning a second portion of the clamp arm range of motion beyond the angular range of motion used to determine a “large” amount of tissue is present.)
Regarding claim 17, the combination of Houser/Hayashida, as applied to claim 15 above, teaches the control circuit is further configured to cause the transducer to switch from the first ultrasonic energy output to the second ultrasonic energy output in response to a transition of the clamp arm beyond the predetermined threshold. (Houser: Pages 5-6, Par. [0049]: The control unit (1000) would be continuously receiving sensor signals from the inclinometer indicating the angular position of clamp arm (240), and the evaluation of whether the clamped tissue is “a large amount of tissue” or a “thin” tissue would be a continuous process. The control unit (1000) would automatically switch from the first predetermined level to either the second or third predetermined level once the clamp arm (240) crossed the threshold between the angular range of motion for a “large” amount of tissue to a “thin” tissue.)
Regarding claim 18, the combination of Houser/Hayashida, as applied to claim 12 above, teaches at least one of the first ultrasonic energy output and the second ultrasonic energy output is further determined by at least one situational parameter. (Houser: Pages 5-6, Par. [0049]: the control unit (1000) determines the size and density of the clamped tissue and uses that determination to select one of three predetermined output levels for transducer (180))
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), as applied to claim 6 above, in view of Allen et al. (hereinafter “Allen”) (US 8,038,693 B2).
Regarding claim 7, Houser, as applied to claim 6 above, does not explicitly teach the at least one situational parameter comprises a type of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a type of tissue. (Col. 10, Lines 55-67)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser, as applied to claim 6 above, to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on the type of tissue. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)
Regarding claim 9, Houser, as applied to claim 6 above, does not explicitly teach the at least one situational parameter comprises a composition of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a composition of the tissue. (Col. 10, Lines 55-67: the “water content in tissue” would be included in the composition of the tissue)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser, as applied to claim 6 above, to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on situational parameters comprising at least one 
Regarding claims 8, Houser, as applied to claim 6 above, and Allen do not explicitly teach the at least one situational parameter comprises anatomical location of the tissue. However, Houser does teach the use of “a GPS receiver and/or other positional electronics” integrated into the surgical instrument and used by control unit (1000) to determine/indicate a surgical path, and if the clamp arm (240) and/or blade (210) are oriented for optimum cutting of the tissue. (Page 8, Col. 2, Par. [0066]). Furthermore, tissue type and composition of the various anatomical body parts are well known and documented in the art. In light of Allen’s teaching of the at least one situational parameter comprising tissue type or composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally determine an anatomical location using the “positional electronics” of Houser and the tissue type and composition, and to modify Houser, as applied to claim 6 above, to use the anatomical location to control the ultrasonic energy output. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1) in view of Hayashida (US 2020/0000509 A1), as applied to claim 12 above, in view of Boudreaux (US 9,241,731 B2).
Regarding claim 14, the combination of Houser/Hayashida, as applied to claim 12 above, teaches the use of operational modes of varying output levels (Pages 5-6, Par. [0049])
Houser does not explicitly teach the varying output levels can include an operational mode configured to cause tissue separation but not tissue coagulation; and another operational mode configured to cause the tissue coagulation.
Boudreaux, in an analogous device, teaches 
operational modes (Col. 18, Lines 41-59: the different frequencies are “operational modes”) comprising
a low level energy operational mode configured to cause tissue separation but not tissue coagulation; (Col. 18, Lines 41-55) and
a high energy operational mode configured to cause tissue coagulation (Col. 18, Lines 55-59)
Boudreaux further teaches that separating the muscle layer from the adventitia layer before sealing the vessels provides optimum coagulation. (Col. 1, Lines 44-51) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/Hayashida to incorporate the teachings of Boudreaux and make the device capable of applying a low energy operational mode capable of causing tissue separation but not tissue coagulation, as well as a high energy mode capable of causing tissue coagulation. Doing .
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), in view of Hayashida (US 2020/0000509 A1), as applied to claim 18 above, and further in view of Allen (US 8,038,693 B2).
Regarding claim 19, the combination of Houser/Hayashida, as applied to claim 18 above, does not explicitly teach the at least one situational parameter comprises a type of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a type of tissue. (Col. 10, Lines 55-67)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/Hayashida, as applied to claim 18 above, to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on the type of tissue. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)
Regarding claim 21, the combination of Houser/Hayashida, as applied to claim 18 above, does not explicitly teach the at least one situational parameter comprises a composition of the tissue.
(Col. 10, Lines 55-67: the “water content in tissue” would be included in the composition of the tissue)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/Hayashida, as applied to claim 18 above, to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on situational parameters comprising at least one of type of tissue, anatomical location of tissue, and composition of tissue. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)
Regarding claims 20, the combination of Houser/Hayashida, as applied to claim 18 above, and Allen do not explicitly teach the at least one situational parameter comprises anatomical location of the tissue. However, Houser does teach the use of “a GPS receiver and/or other positional electronics” integrated into the surgical instrument and used by control unit (1000) to determine/indicate a surgical path, and if the clamp arm (240) and/or blade (210) are oriented for optimum cutting of the tissue. (Page 8, Col. 2, Par. [0066]). Furthermore, tissue type and composition of the various anatomical body parts are well known and documented in the art. In light of Allen’s teaching of the at least one situational parameter comprising tissue type or composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally determine an anatomical location using the “positional 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/N.S.B./             Examiner, Art Unit 3794                                                                                                                                                                                           /JAYMI E DELLA/Primary Examiner, Art Unit 3794